MEMORANDUM2
Miguel Castorena-Curiel appeals the sentence imposed following his guilty plea to conspiracy, possession of false identification documents and illegal entry into the United States in violation of 18 U.S.C. §§ 371 and 1028(a)(3) and 8 U.S.C. § 1325(a).
Castorena-Curiel’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that he could find no meritorious issues on appeal. Castorena-Curiel did not file a pro se supplemental brief.
In the plea agreement, Castorena-Curiel agreed to waive his constitutional and statutory rights to appeal his sentence as long as the sentence was within the statutory maximum, the court did not depart upward more than two levels and the total *715offense level was 22 or below. The sentence imposed is within these conditions.
Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.